MEMORANDUM *
Willie Randle appeals the district court’s denial of his 28 U.S.C. § 2254 petition challenging his convictions for rape, burglary, robbery, and personal use of a deadly weapon in the commission of the rape. We have jurisdiction under 28 U.S.C. § 2253. We affirm.
Randle argues that the state trial court erred in denying as untimely his request for self-representation made two weeks prior to the beginning of trial. See Faretta v. California, 422 U.S. 806, 95 S.Ct. 2525, 45 L.Ed.2d 562 (1975). The state court’s balancing of the factors identified in People v. Windham, 19 Cal.3d 121, 137 Cal.Rptr. 8, 560 P.2d 1187 (1977), to determine timeliness was not an unreasonable application of clearly established federal law under Faretta. See 28 U.S.C. § 2254(d)(1); see also Wiggins v. Smith, 539 U.S. 510, 520-21, 123 S.Ct. 2527, 156 L.Ed.2d 471 (2003) (“In order for a federal court to find a state court’s application of our precedent ‘unreasonable,’ the state court’s decision must have been more than incorrect or erroneous. The state court’s application must have been ‘objectively unreasonable.’ ”) (citing Lockyer v. Andrade, 538 U.S. 63, 74-75, 123 S.Ct. 1166, 155 L.Ed.2d 144 (2003); Williams v. Taylor, 529 U.S. 362, 409, 120 S.Ct. 1495, 146 L.Ed.2d 389 (2000)).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.